DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/132746, equivalent to Goto et al (US Patent No. 10,186,404) cited below, in view of Yang et al (US 2009/0053089).
With respect to claim 1, Goto discloses a sputter target comprising an FePt alloy phase comprising 33-60 at% of Pt (which reads on 5-70 mol% of Pt), C, and a remainder of Fe (abstract; col. 2, lines 50-63; claim 11), wherein an oxide is dispersed within the sputter target (col. 3, lines 12-20; claim 17), the oxide in an amount of 3 vol% (‘vol%’ considered to be substantially equivalent to ‘mol%’ as claimed) of a total volume of the sputter target (col. 3, lines 12-20; claim 18), and the oxide selected from at least one of SiO2, TiO2, Ta2O5, Cr2O3, CoO, B2O3, CuO, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, MoO3, CeO2, Sm2O3, WO3, and HfO2 (col. 3, lines 21-24; claim 19), wherein the oxide selected for the sputter target is from an oxide powder of the same stoichiometric formula (col. 7, lines 11-16), as is the FePt alloy phase and C also from powders (col. 6, lines 35-61).
However Goto is limited in that the oxide comprising ZnO or PbO is not specifically suggested.
Yang teaches using a variety of powders to fabricate sputter targets having magnetic properties (abstract), wherein the powders are for forming sputter targets of FePt alloys with C and oxides (para 0009), with the oxides important for separating or segregating grains of magnetic material (i.e. FePt) to improve media performance characteristics (para 0005). Yang further teaches oxide powders are selected from SiO2, TiO2, ZnO, PbO, Ta2O5, Cr2O3, CoO, B2O3, CuO, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, MoO3, CeO2, Sm2O3, WO3, and HfO2 (para 0027 and 0033; claim 6), with PbO and ZnO considered as low-viscosity oxides.
Since the prior art of Yang recognizes the similarities of SiO2, TiO2, ZnO, PbO, Ta2O5, Cr2O3, CoO, B2O3, CuO, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, MoO3, CeO2, Sm2O3, WO3, and HfO2 as oxides for segregating grains in magnetic sputter targets comprising FePT and C, it would have been obvious to one of ordinary skill in the art to replace the oxide of SiO2, TiO2, Ta2O5, Cr2O3, CoO, B2O3, CuO, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, MoO3, CeO2, Sm2O3, WO3, and HfO2 of Goto with the oxide of ZnO or PbO of Yang as it is merely the selection of functionally similar oxides for segregating grains in magnetic sputter targets comprising FePt and C to improve media performance characteristics as recognized in the prior art, and one of ordinary skill would have a reasonable expectation of success in doing so.
With respect to claim 2, modified Goto further discloses the C in the sputter target is 5 mol% (col. 3, lines 7-8), wherein the C is dispersed in the FePt alloy phase as carbon particles (col. 2, lines 24-32), with the carbon particles considered to be a non-magnetic phase in view of Goto teaching at col. 14, lines 51-56 that C serves as a partition to separate magnetic grains of FePt.
With respect to claims 3 and 9, modified Goto further discloses the sputter target contains more than 0 at% up to 20 at% (which reads on 1-30 mol%) of at least one metal element (claim 11), the at least one metal element selected from Cu, Ag, Mn, Ni, Pd, and V (claim 12).
With respect to claims 4 and 10, modified Goto further discloses the C in the sputter target has a structure of primary particles (i.e. nonmagnetic particles) (claim 11), and fig. 12 depicting that the primary particles are approximately the same size as oxide particles (col. 29, lines 1-4), wherein the nonmagnetic particles of C have an approximately spherical shape (claim 20) with an average diameter of 1-30 m (claim 13), resulting in average spherical surface area (i.e. an average area) per nonmagnetic particle of either C or oxide as approximately 3.14-2827 m2.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US 2013/0168240) in view of Yang et al (US 2009/0053089).
With respect to claim 11, Ogino discloses a sputter target comprising a Fe-Pt alloy and a metal oxide, wherein the Fe-Pt alloy has 5-60 mol% of Pt and a remainder of Fe (abstract), and wherein the metal oxide is one or more selected from Zr, Mg, Ti, Al, B, Ta, Nb, Zn, Si, Cr, Mn, and Ga at a 15-70 mol% (para 0028-0029), wherein when all elements Zr, Mg, Ti, Al, B, Ta, Nb, Zn, Si, Cr, Mn, and Ga are selected for the metal oxide at 15 mol%, one of ordinary skill would find it obvious to equally divide all elements within the 15 mol%, resulting in ZnO (and each of the other all elements) to be 0.8 mol%.
However Ogino is limited in that while boron oxide is taught, boron nitride or boron carbide are not specifically suggested.
Yang teaches using a variety of powders to fabricate sputter targets having magnetic properties (abstract), wherein the powders are for forming FePt alloys with C and oxides and/or nitrides (para 0009), and wherein the oxides and nitrides are important for separating or segregating grains of magnetic material (i.e. FePt) to improve media performance characteristics (para 0005). Yang further teaches oxide powders are selected from SiO2, TiO2, ZnO, PbO, Ta2O5, Cr2O3, B2O3, CuO, MgO, Al2O3, ZrO2, and Nb2O5 (para 0027 and 0033; claim 6), wherein boron oxide (B2O3) is interchangeable with boron nitride (BN) for the segregating grains of magnetic material (i.e. FePt) to improve media performance characteristics (para 0005 and 0009).
Since the prior art of Yang recognizes the similarities of boron oxide (B2O3) and boron nitride (BN) as materials for segregating grains in magnetic sputter targets comprising FePT and C, it would have been obvious to one of ordinary skill in the art to replace the boron oxide (B2O3) of Ogino with the boron nitride (BN) of Yang as it is merely the selection of functionally similar materials for segregating grains in magnetic sputter targets comprising FePt and C to improve media performance characteristics as recognized in the prior art, and one of ordinary skill would have a reasonable expectation of success in doing so.
With respect to claim 12, modified Ogino further discloses the metal oxide (i.e. ZnO) in the sputter target has a grain size of 1-50 m (para 0028-0029), resulting in average spherical surface area (i.e. an average area) per nonmagnetic particle of either C or oxide as approximately 3.14-7850 m2.

Response to Arguments
Applicant’s Remarks on p. 5-10 filed 8/5/2022 are addressed below.

112 Rejections
Claim 11 has been amended to clarify amounts of the “non-magnetic phase” and the “one or more elements”; this previous 1st paragraph rejection is withdrawn.




103 Rejections
On p. 6-7, Applicant argues that one of ordinary skill would not have been motivated to interchange the oxide of ZnO or PbO of Yang for the oxide of Goto for claim 1.
The Examiner respectfully disagrees. Yang teaches overlapping oxides used by Goto (SiO2, TiO2, Ta2O5, Cr2O3, CoO, B2O3, CuO, Y2O3, MgO, Al2O3, ZrO2, Nb2O5, MoO3, CeO2, Sm2O3, WO3, and HfO2), with Yang also teaching ZnO and PbO as additional viable oxides used for segregating grains in magnetic sputter targets comprising FePt and C. Thus one of ordinary skill would have a reasonable expectation for success in substituting the ZnO and PbO for one of the oxides of Goto to yield the predictable result of segregating grains in magnetic sputter targets comprising FePt and C. In addition Applicant’s argument are directed to the method of forming the sputter target, whereas the present claims and prior art are cited for teaching the claimed product (e.g. sputter target), with the test for obviousness not being whether the features of Yang may be bodily incorporated into the structure of Goto; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of Goto and Yang would have suggested to those of ordinary skill in the art (MPEP 2145, Section III). Furthermore the selection of a known material (i.e. oxides) based in its suitability for its intended use (i.e. segregating grains in magnetic sputter targets comprising FePt and C) supports a prima facie obviousness determination (MPEP 2144.07).
Applicant’s additional arguments on p. 7-8 to the combination of Goto and Yang are not commensurate in scope to claim 1, as claim 1 is not limited to only PbO at 2mol%, nor is CaO required.
Applicant’s arguments on p. 8-9 are similar to those on p. 6-7, those being one of ordinary skill would not have been motivated to interchange boron nitride of Yang for the boron oxide of Ogino for claim 11.
The Examiner respectfully disagrees for similar reasons, those being that Yang teaches overlapping boron oxide used by Ogino, with Yang also teaching boron nitride as an additional viable compound used for segregating grains in magnetic sputter targets comprising FePt and C. Thus one of ordinary skill would have a reasonable expectation for success in substituting the boron nitride for boron oxide of Ogino to yield the predictable result of segregating grains in magnetic sputter targets comprising FePt and C. In addition Applicant’s argument are directed to the method of forming the sputter target, whereas the present claims and prior art are cited for teaching the claimed product (e.g. sputter target), with the test for obviousness not being whether the features of Yang may be bodily incorporated into the structure of Ogino; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of Ogino and Yang would have suggested to those of ordinary skill in the art (MPEP 2145, Section III). Furthermore the selection of a known material (i.e. boron oxide and boron nitride) based in its suitability for its intended use (i.e. segregating grains in magnetic sputter targets comprising FePt and C) supports a prima facie obviousness determination (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794